Citation Nr: 1743720	
Decision Date: 09/29/17    Archive Date: 10/10/17

DOCKET NO.  17-39 026	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Mariah N. Sim, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from March 1942 to October 1945, to include deployment to the South Pacific and combat during World War II.  

This matter comes to the Board of Veteran's Appeals (Board) on appeal from a September 2016 rating decision issued by Department of Veterans' Affairs (VA) Regional Office (RO).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

There is at least an approximate balance of positive and negative evidence as to whether the Veteran has PTSD due to or incurred by his active service. 


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, PTSD was incurred in service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f) (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

A.  Duty to Notify and Assist

In this decision, the Board grants entitlement to service connection for PTSD. As this represents a complete grant of the benefits sought on appeal with respect to this service connection claim, no further notice or assistance is required under the Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5102 , 5103, 5103A, 5107 (West 2014); 38 C.F.R §§ 3.102 , 3.156(a), 3.159, 3.326(a) (2016).



B. Legal Criteria and Analysis

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  In order to establish service connection for PTSD, there must be medical evidence establishing a diagnosis of the condition in accordance with 38 C.F.R. § 4.125(a) (2016), credible supporting evidence that the claimed in-service stressor actually occurred, and a link, established by medical evidence, between the current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f).  If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. See 38 U.S.C.A. § 1154(b) (West 2014); 38 C.F.R. § 3.304(f)(2) (2016).

Regarding medical evidence of a diagnosis of PTSD in accordance with 38 C.F.R. § 4.125(a), this regulation provides that, for VA purposes, all mental disorder diagnoses must conform to the Fifth Edition of the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS (DSM-V). Diagnoses of PTSD are generally presumed to have been made in accordance with the DSM criteria.  Cohen v. Brown, 10 Vet. App. 128, 139-42 (1997).

A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence on any issue material to the claim.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  When the evidence supports the claim or is in relative equipoise, the claim will be granted.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); see also Wise v. Shinseki, 26 Vet. App. 517, 532 (2014).  If the preponderance of the evidence weighs against the claim, it must be denied.  See id; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

The Veteran contends that he has PTSD as a result of his combat experiences during his active service. He states that during his deployment during WWII, the Veteran engaged in combat with the enemy.  The Veteran's deployment and combat experiences are verified in a VA memorandum reporting that "[o]n 1 November 1943 the [Veteran's] Division landed at Empress August Bay, Bougainville. For approximately two months, the Division participated in the fight against stiff and heavy enemy resistance." See VA Memorandum dated July 27, 2016.

Based on the continuing VA treatment records of record from November 2016 to March 2017, where the treatment providers indicate that the Veteran is diagnosed with PTSD related to his combat experiences, the Board concedes that the Veteran has a qualified in-service stressor related to his current diagnosis of PTSD. 
 
A VA examination from July 2016 determined that the Veteran did not have a diagnosis for PTSD that conforms to DSM-5 criteria. The examiner opined that the Veteran had three symptoms consistent with PTSD, but that he met the full criteria for an unspecific depressive disorder.  The examiner further stated that the Veteran's depressive disorder was likely aggravated by his stroke which occurred in 2011. However, the VA examiner also noted the Veteran's combat exposure, and conceded that the Veteran did have stressors to meet the criteria in support of PTSD, was in fear of hostile military or terrorist activity, directly experienced traumatic events, and suffered from recurrent, involuntary, and intrusive distressing memories and dreams following the traumatic events. The examiner also stated that these disturbances were not related to medication, alcohol, or other substance abuse. 

The Board finds the Veteran's treatment records adequate to adjudicate the merits of his claim. The Veteran's treating physicians thoroughly discussed relevant evidence, considered the contentions of the Veteran, and provided thorough supporting rationales for the conclusions reached. Barr v. Nicholson, 21 Vet. App. 303 (2007); Stefl v. Nicholson, 21 Vet. App. 120 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The Board finds that the Veteran's treatment records are competent, credible, and persuasive and assigns them significant probative weight.  Regardless of the conflicting evidence of record, the Board finds that the evidence is at least in equipoise as to whether the Veteran's has a diagnosis of PTSD that is etiologically related to his active service.  

The law is clear.  Pursuant to the "benefit-of-the-doubt" rule, where there is "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue.  38 U.S.C.A. § 5107(b) (West 2014).  At the very least, the Board finds that the evidence is in relative equipoise as to whether the Veteran's reported in-service combat stressors are linked to an established diagnosis of PTSD. The Board therefore concludes that, with the benefit of the doubt resolved in the Veteran's favor, a grant of service connection for an acquired psychiatric disorder, to include PTSD is warranted.  See Gilbert v. Derwinski, 1 Vet.App. 49, 55 (1990) ("[T]he 'benefit of the doubt' standard is similar to the rule deeply embedded in sandlot baseball folklore that 'the tie goes to the runner' . . . . [I]f . . .  the play is close, i.e., 'there is an approximate balance of positive and negative evidence,' the veteran prevails by operation of [statute].").

Thus, upon consideration of the foregoing the Board concludes that the weight of the evidence supports the criteria for service connection for PTSD. 


ORDER

Entitlement to service connection for posttraumatic stress disorder (PTSD) is granted.



____________________________________________
ANTHONY C. SCIRÉ, JR.
 Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


